AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of June 18, 2007,
by, between and among Liberator Medical Supply, a Florida corporation (the
“Company”), Liberator Medical Holdings, Inc. (formerly Cardiff Communications,
Inc.), a Nevada corporation (“Parent”), and Cardiff Merger, Inc., a Florida
corporation, a wholly owned subsidiary of Parent (“Merger Sub”).  The Company,
Parent, and Merger Sub together are referred to as the “Constituent
Corporations.”


RECITALS


WHEREAS, the respective boards of directors of each of Parent, Merger Sub and
the Company have approved the merger of Merger Sub with and into the Company
(the “Merger”) upon the terms and subject to the conditions set forth in this
Agreement and have adopted, approved and declared advisable this Agreement;


WHEREAS, it is the intent of the Constituent Corporations that immediately
following the Effective Time of the Merger, the Merger Sub will have merged with
and into the Company; that the Company shall continue to be known as Liberator
Medical Supply, Inc., and be the sole surviving wholly-owned subsidiary of the
Parent (in that capacity, the Company is sometimes called the “Surviving
Corporation”); that the Parent will change its name to Liberator Medical
Holdings, Inc.; and that the directors and officers of the Company will be the
directors and officers of the Parent;


WHEREAS, it is intended that the Merger will qualify as a reorganization under
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”);


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:


ARTICLE I
THE MERGER; CLOSING; EFFECTIVE TIME


1.1           The Merger. Upon the terms and subject to the conditions set forth
in this Agreement, at the Effective Time (as defined in Section 1.3) Merger Sub
shall be merged with and into the Company and the separate corporate existence
of Merger Sub shall thereupon cease. The Company shall be the surviving
corporation in the Merger (sometimes referred to as the “Surviving
Corporation”), so that at the Effective Time the Company will be a wholly owned
operating subsidiary of the Parent, and the separate corporate existence of the
Company with all its rights, privileges, immunities, powers and
franchises shall continue unaffected by the Merger, except as set forth in
Article II. The Merger shall have the effects specified in the Florida Business
Corporation Act (“FBCA”). Without limiting the generality of the foregoing and
subject thereto, at the Effective Time all of the property, rights, privileges,
powers and franchises of the Merger Sub shall vest in the Company as the
Surviving Corporation, and all debts, liabilities, restrictions, disabilities
and duties of the Merger Sub shall become the debts, liabilities, restrictions,
disabilities and duties of the Surviving Corporation.
 
 
 
 

--------------------------------------------------------------------------------

 


1.2           Closing. Unless otherwise mutually agreed in writing between the
Company and Parent, the closing of the Merger (the “Closing”) shall take place
at the offices of Siegel, Lipman, Dunay, Shepard & Miskel, LLP, 5355 Town Center
Road, Suite 801, Boca Raton, Florida 33486, at 10:00 a.m. (Eastern Time) on or
about June 21, 2007 (the “Closing Date”), or at such other location or on such
other date as the parties shall mutually agree.


1.3           Effective Time. As promptly as practicable following the Closing,
the Company, the Merger Sub, and the Parent will cause articles of merger (the
“Articles of Merger”) to be executed, acknowledged and filed with the Secretary
of State of the State of Florida as provided in Section 607.1105 of the FBCA.
The Merger shall become effective as of the date on which the Articles of Merger
are duly filed with the Secretary of State of the State of Florida, or at such
later time as may be agreed by the parties and specified in the Articles of
Merger (the “Effective Time”).


            1.4    Capitalization.  The Merger shall be effected through the
issuance of common stock of the Parent.  The Parent has authorized 200,000,000
shares of common stock, $001 par value, of which as of the date of this
Agreement 10,239,499 shares are issued and outstanding.  Contemporaneously with
the Merger, the Parent shall effect various corporate actions, including
issuance of shares pursuant to the Merger, issuance of shares pursuant to
private financing, conversion of debt, cancellation of debt, and cancellation of
shares.  These actions shall result in a “post closing” capitalization of the
Parent of 30,519,862 shares of Parent Common Stock (as herein defined), subject
to adjustment for shares of Company Common Stock issued or issuable to investors
(including holder’s of the Company’s convertible debt), placement agents, and
consultants to the Company prior to Closing, as the parties shall agree.


ARTICLE II
ARTICLES OF INCORPORATION AND BY-LAWS
OF THE SURVIVING CORPORATION AND PARENT


2.1           The Articles of Incorporation. The Articles of Incorporation of
the Company (the “Articles”) as in effect immediately prior to the Effective
Time shall continue to be its Articles after the Merger until duly amended by
applicable Law.


2.2  The By-Laws. The parties hereto shall take all actions necessary so that
the by-laws of the Company in effect immediately prior to the Effective Time
shall continue to be its by-laws as the Surviving Corporation (the “By-Laws”),
until thereafter amended as provided therein or by applicable Law.
 
 

 
 
 

--------------------------------------------------------------------------------

 
2.3           Articles of Incorporation of Parent. Parent shall take all actions
necessary so that its Articles of Incorporation are amended, at or prior to the
Effective Time, to change its name to “Liberator Medical Holdings, Inc.”


ARTICLE III
OFFICERS AND DIRECTORS OF THE SURVIVING CORPORATION AND THE PARENT


3.1           Directors of Surviving Corporation. The parties hereto shall take
all actions necessary so that the members of the board of directors of the
Company at the Effective Time shall, from and after the Effective Time, be the
directors of the Surviving Corporation until their successors have been duly
elected or appointed and qualified or until their earlier death, resignation or
removal in accordance with the Charter and the By-Laws.


3.2           Officers. The parties hereto shall take all actions necessary so
that the officers of the Company at the Effective Time shall, from and after the
Effective Time, be the officers of the Surviving Corporation until their
successors have been duly elected or appointed and qualified or until their
earlier death, resignation or removal in accordance with the Charter and the
By-Laws.


3.3           Directors of the Parent.  The parties hereto shall take all
actions necessary so that the members of the board of directors of the Company
at the Effective Time shall, from and after the Effective Time, be the directors
of the Parent until their successors have been duly elected or appointed and
qualified or until their earlier death, resignation or removal in accordance
with the Articles of Incorporation of Parent and the By-Laws of Parent;
provided, however, that no such action or appointment shall be effective prior
to the Parent’s compliance with applicable law, including Rule 14f-1 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).


ARTICLE IV
EFFECT OF THE MERGER ON CAPITAL STOCK;
ISSUANCE OF PARENT SHARE CERTIFICATES


4.1           Effect on Capital Stock. At the Effective Time, as a result of the
Merger and without any action on the part of the Company, Parent, Merger Sub or
any holder of any capital stock of the Company:


(a)           Merger Consideration.  For purposes of this Agreement, the term
“Merger Consideration” shall mean one (1) share of common stock, par value$.001
per share, of the Parent (“Parent Common Stock”).
 

 
 
 

--------------------------------------------------------------------------------

 
(b)           Exchange Ratio. As of the Effective Time, by virtue of the Merger
and without any action on the part of the holders thereof:


4.2  
 Any shares of any class of capital stock of the Company held by the Company as
treasury shares shall be canceled.



4.3  
The  issued and outstanding shares of Common Stock of the Company (the “Company
Common Stock”), other than shares of Company Common Stock, if any, for which
dissenters’ rights are perfected in compliance with applicable law, and the
Company’s convertible notes, shall be converted into one (1) share of  Parent
common stock (the “Parent Common Stock”) for each share of Company Common Stock
held by the Company’s shareholder or to which the Company’s noteholders are
entitled on conversion of their notes. All other outstanding rights, warrants or
options, vested or unvested, to acquire Company Common Stock (“Stock Purchase
Rights”) shall be automatically converted into Stock Purchase Rights of the
Parent.



(iii)           Each issued and outstanding share of capital stock of the Parent
at the Effective Time shall continue to remain outstanding after the Effective
Time.


(iv)           The Parent shall assume the Company’s Stock Plan (the “Company
Plan”), and each outstanding option to purchase shares of Company Common Stock
set forth on Schedule 4.1(b) to the Disclosure Schedule, whether or not vested
or exercisable (each, an “Option”), shall be assumed by the Parent and shall
constitute an option to acquire, on the same vesting terms, and on substantially
the same other terms and conditions as were applicable under such assumed
Option, one (1) share of Parent Common Stock.


(v)           Holders of shares of Company Common Stock who have complied with
all the requirements for perfecting dissenters’ rights, as required under the
FBCA, shall be entitled to their rights under the FBCA with respect to such
shares (the “Dissenting Shares”). Notwithstanding the foregoing, if any holder
of Dissenting Shares shall effectively withdraw or lose (through failure to
perfect or otherwise) the right to dissent, then, as of the later of the
Effective Time and the occurrence of such event, such holder’s shares shall
automatically be converted into and represent only the right to receive the
shares of Parent Common Stock to which such holder is then entitled under this
Agreement and the FBCA, without interest thereon and upon surrender of the
certificate representing such shares. Notwithstanding any provision of this
Agreement to the contrary, any Dissenting Shares held by a Shareholder who has
perfected dissenter’s rights for such shares in accordance with the FBCA shall
not be converted in Parent Common Stock pursuant to this Section 4.1(b)(v).
 

 
 
 

--------------------------------------------------------------------------------

 
(vi)           If, prior to the Effective Time, the Parent recapitalizes through
a split-up of its outstanding shares of capital stock into a greater number, or
a combination of its outstanding shares of capital stock into a lesser number,
reorganizes, reclassifies or otherwise changes its outstanding shares of capital
stock into the same or a different number of shares of other classes of capital
stock, or declares a dividend on its outstanding shares of capital stock payable
in shares or securities convertible into shares, the number of shares of Parent
Common Stock into which the shares of Company Common Stock are to be converted,
and the number of shares of Parent Common Stock issuable upon the exercise of
each assumed Option will be adjusted appropriately so as to maintain the
proportionate interests of the holders of the Company Common Stock and Options
and the holders of shares of capital stock of the Parent.


(c)           Restricted Stock. The shares of Parent common stock issued to
shareholders of the Company as Preferred Merger Consideration and Common Merger
Consideration will be “restricted securities” within the meaning of Securities
and Exchange Commission Rule 144.


(d)           Post-Merger Authorized Capital of Surviving Corporation. Upon
completion of the Merger, the authorized capital stock of the Surviving
Corporation will consist of one hundred million (100,000,000) shares of Common
Stock, no par value per share, one share of which will be validly issued and
outstanding and the Parent will be the sole shareholder of the Surviving
Corporation.


(f)           Post-Merger Capitalization of Parent. The authorized capital stock
of the Parent will consist of (i) Thirty-million Five-hundred Nineteen-thousand
Eight-hundred Sixty-two (30,519,862) shares of Parent Common Stock, $.001 par
value per share.  Exhibit 1.4 sets forth a capitalization table of the
post-Merger capitalization of the Company. The parties confirm their
understanding that the number of the Parent’s outstanding post-Merger shares
will be adjusted for conversion of Company Common Stock and convertible debt
issued to investors in the Company concurrently with the Closing, as more
particularly set forth in Exhibit 1.4 of the Disclosure Schedule.


           4.4           Exchange of Certificates.


(a)           Immediately after the Effective Time, all shares of Company Common
Stock shall be cancelled without any requirement of their surrender by holders
of those shares to the Surviving Corporation of the certificates which
immediately prior to the Effective Time represented shares of Company Common
Shares. The Parent shall deliver to such holders their Parent Common Stock.


(b)           Transfers. From and after the Effective Time, there shall be no
transfers on the stock transfer books of the Company of the Shares that were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, any Certificate is presented to the Surviving Corporation or Parent for
transfer, it shall be cancelled and exchanged for Common Merger Consideration,
to which the holder thereof is entitled pursuant to this Article IV.
 

 
 
 

--------------------------------------------------------------------------------

 
4.5           Appraisal Rights.  No Person who has perfected a demand for
appraisal rights pursuant to FBCA Sections 607.1301 etseq. shall be entitled to
receive the Common Merger Consideration or any dividends or other distributions
pursuant to this Article IV unless and until the holder thereof shall have
effectively withdrawn the demand for, or otherwise lost such holder’s right to,
appraisal under the FBCA, and any Dissenting Shareholder shall be entitled to
receive only the payment provided by the FBCA with respect to Shares owned by
such Dissenting Shareholder. For the purposes of this Agreement, the term
“Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, governmental entity or other entity of
any kind or nature. If any Dissenting Shareholder shall have effectively
withdrawn the demand for, or otherwise lost the right to, appraisal with respect
to any Shares, such Dissenting Shareholder shall be entitled to receive only the
amount to which such shareholder would be entitled pursuant to this Article IV.
The Company shall give Parent (i) prompt notice of any written demands for
appraisal, attempted withdrawals of such demands, and any other instruments
served pursuant to applicable law received by the Company relating to
shareholders’ rights of appraisal and (ii) the opportunity to direct all
negotiations and proceedings with respect to demand for appraisal under the
FBCA. The Company shall provide such notices and take such actions as are
required by law with respect to the administration of the appraisal rights
provided pursuant to the FBCA.


4.6           Treatment of Stock Plans, Phantom Shares and Share Loans.


(a)           Treatment of Options and Warrants. At the Effective Time, each
debenture, warrant, option and other Stock Purchase Rights with respect to
shares of Company Common Stock granted and unexercised immediately prior to the
Effective Time (a “Company Option”), vested or unvested, shall be converted into
a like right to purchase the same number of shares of Parent Common Stock on the
same terms and conditions as such Stock Purchase Rights. The debentures, notes,
warrants, options or other Stock Purchase Rights that will be granted and
exercisable for shares of Parent Common Stock at the Effective Time, in the
aggregate, are set forth on Schedule 4.1(a) to this Agreement.


4.7           Corporate Actions.  At or prior to the Effective Time, the
Company, the board of directors of the Company shall adopt any resolutions and
take any actions which are necessary or appropriate to effectuate the provisions
of Section 4.4(a).
 

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE V
LIMITATION OF SUBSEQUENT CORPORATE ACTIONS


It is expressly understood and agreed that the Company, and its affiliates and
shareholders, will take all steps necessary to insure that with respect to the
operations of the Parent for a period of twelve months following the Merger, (i)
there shall be no reverse split, (ii) there shall be no shares issued for less
than $.80 per share consideration, (with the exception of employee and
shareholder warrants and options currently issued or scheduled and which are not
automatically converted into Parent Common Stock at the Effective Time), (iii)
there shall be no registration of Parent shares pursuant to Form S-8, and (iv)
the Company’s assets existing at the Effective Time shall remain in place as
part of the business operations except for adjustments arising from changes in
the Company’s business operations.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


6.1           Capitalization.  Except for this Agreement or as set forth in the
Disclosure Schedule, and with the exception of employee and shareholder warrants
and options currently issued or scheduled, there are no outstanding options,
contracts, calls, commitments, agreements or demands of any character relating
to the stock of the Company.


6.2           Organization and Authority.


(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Florida, with all requisite
corporate power and authority to own, operate and lease its properties and to
carry on its business as now being conducted, is duly qualified and in good
standing in every jurisdiction in which the property owned, leased or operated
by it, or the nature of the business conducted by it, makes such qualification
necessary to avoid material liability or material interference in its business
operations, and is not subject to any agreement, commitment or understanding
which restricts or may restrict the conduct of its business in any jurisdiction
or location. The Company is presently qualified to do business Florida.


(b)           The outstanding shares of the Company are legally and validly
issued, fully paid and non-assessable.


(c)           The Company does not own five percent (5%) or more of the
outstanding stock of any corporation, except as listed on the Disclosure
Schedule.
 

 
 
 

--------------------------------------------------------------------------------

 
(d)           The minute book of the Company made available to Parent contains
complete and accurate records of all meetings and other corporate actions of the
shareholders and the Board of Directors (and any committee thereof) of the
Company.


(e)           The Disclosure Schedule contains a list of the officers, directors
and shareholders of the Company and copies of the articles of incorporation and
by-laws currently in effect of the Company.


(f)           The execution and delivery of this Agreement does not, and the
consummation of the transaction contemplated hereby will not, subject to the
approval and adoption by the Shareholders of the Company, violate any provision
of the articles of incorporation or bylaws of the Company, or any provisions
thereof, or result in the acceleration of any obligation under, any mortgage,
lien, lease, agreement, instrument, court order, arbitration award, judgment or
decree to which the Company is a party, or by which it is bound, and will not
violate any other restriction of any kind or character to which it is subject.


(g)           The authorized capital stock of the Company is one hundred
million  (100,000,000) shares of common stock, no par value, of which
approximately 22,895,959 shares of such stock will be issued and outstanding at
the time of Closing, subject to adjustment for shares issued or issuable prior
to Closing, as more particularly set forth in Exhibit 1.4 of the Disclosure
Schedule.


6.3           Financials.


(a)           Audited financial statements (hereafter “financial statements”) of
the Company for the period January 1, 2005, through December 31, 2006, have been
delivered by the Company to the Parent.  Said financial statements are true and
correct in all material respects and present an accurate and complete disclosure
of the financial condition of the Company as of its date and for the periods
covered.


(b)           All accounts receivable, if any, (net of reserves for doubtful
accounts) of the Company shown on the books of account on the statement date and
as incurred in the normal course of business since that date, are collectible in
the normal course of business.


(c)           The Company has good and marketable title to all of its assets,
business and properties including, without limitation, all such properties
reflected in the balance sheet as of the statement date except as disposed of in
the normal course of business, free and clear of any mortgage, lien, pledge,
charge, claim or encumbrance, except as shown on said balance sheet as of the
statement date and, in the case of real properties except for rights-of-way and
easements which do not adversely affect the use of such property.  Any
encumbrances will be included in the attached Disclosure Schedule.
 

 
 
 

--------------------------------------------------------------------------------

 
(d)           All currently used property and assets of the Company, or in which
it has an interest, or which it has in possession, are in good operating
condition and repair subject only to ordinary wear and tear.


6.4           Changes Since the Statement Date.  Since the financial statement
date, except as disclosed in the Disclosure Schedule, there will not have been
any material negative change in the financial position or assets of the Company.


6.5           Liabilities.  To the best of the knowledge of management, there
are no material liabilities of the Company, whether accrued, absolute,
contingent or otherwise, which arose or relate to any transaction of the
Company, its agents or servants occurring prior to the statement date, which are
not disclosed by or reflected in said financial statements, except as disclosed
in the Disclosure Schedule.  There are no such liabilities of the Company which
have arisen or relate to any transaction of the Company, its agents or servants,
occurring since the statement date, other than normal liabilities incurred in
the normal conduct of the business of the Company, and none of which have a
material adverse effect on the business or financial condition of the Company,
except as disclosed in the Disclosure Schedule.  As of the date hereof, there
are no known circumstances, conditions, happenings, events or arrangements,
contractual or otherwise, which may hereafter give rise to liabilities, except
in the normal course of business of the Company, except as disclosed in the
Disclosure Schedule.


6.6           Taxes.  All federal, foreign, county and local income, ad valorem,
excise, profits, franchise, occupation, property, sales, use gross receipts and
other taxes (including any interest or penalties relating thereto) and
assessments which are due and payable have been duly reported, fully paid and
discharged as reported by the Company, and there are no unpaid taxes which are,
or could become a lien on the properties and assets of the Company, except as
provided for in the financial statements of their date, or have been incurred in
the normal course of business of the Company since that date.  All tax returns
of any kind required to be filed have been filed and the taxes paid or accrued.


6.7           Accuracy of All Statements Made by Company.  No representation or
warranty by the Company and Shareholders in this Agreement, nor any statement,
certificate, schedule or exhibit hereto furnished or to be furnished by or on
behalf of the Shareholders pursuant to this Agreement, nor any document or
certificate delivered to Parent pursuant to this Agreement or in connection with
actions contemplated hereby, contains or shall contain any untrue statement of
material fact or omits or shall omit a material fact necessary to make the
statement contained therein not misleading.
 
 
 
 

--------------------------------------------------------------------------------

 
6.8           Limitation of Subsequent Corporate Actions.  It is expressly
understood and agreed that the Company, and its affiliates and shareholders,
will take all steps necessary to insure that with respect to the operations of
the Parent for a period of twelve months following the Acquisition, (i) there
shall be no reverse split, (ii) no stock shall be issued for less than $.80 per
share, (with the exception of employee and shareholder warrants and options
currently issued or scheduled), (iii) the Company does not issue shares
registered pursuant to Form S-8, and (iv) the Company will maintain its existing
assets except for assets sold or replaced in the ordinary course of business and
changes in assets made to meet the Company’s business plan, as amended from
time-to-time.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF PARENT


Parent represents and warrants as follows:


7.1           Organization and Authority.  The Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, with full power and authority to enter into and perform the transactions
contemplated by this Agreement, and with all requisite corporate power and
authority to own, operate and lease its properties and to carry on its business
as now being conducted, is duly qualified and in good standing in every
jurisdiction in which the property owned, leased or operated by it, or the
nature of the business conducted by it, makes such qualification necessary to
avoid material liability or material interference in its business operations,
and is not subject to any agreement, commitment or understanding which restricts
or may restrict the conduct of its business in any jurisdiction or location.


(a)           The outstanding shares of the Parent are legally and validly
issued, fully paid and non-assessable.


(b)           The Parent does not own five percent (5%) or more of the
outstanding stock of any corporation, except as listed on the Disclosure
Schedule.


(c)           The minute book of the Parent made available to the Company and
Shareholders contains complete and accurate records of all meetings and other
corporate actions of the shareholders and the Board of Directors (and any
committee thereof) of the Parent.


(d)           The Disclosure Schedule contains a list of the officers, directors
and shareholders of the Parent and copies of the articles of incorporation and
by-laws currently in effect of the Parent.


(e)           The execution and delivery of this Agreement does not, and the
consummation of the transaction contemplated hereby will not violate any
provision of the certificate/articles of incorporation or bylaws of the Parent,
or any provisions thereof, or result in the acceleration of any obligation
under, any mortgage, lien, lease, agreement, instrument, court order,
arbitration award, judgment or decree to which the Parent is a party, or by
which it is bound, and will not violate any other restriction of any kind or
character to which it is subject.
 

 
 
 

--------------------------------------------------------------------------------

 
(f)           The authorized capital stock of the Parent is two hundred million
(200,000,000) shares of common stock, $.001 par value, of which 10,239,499
shares are currently issued and outstanding.  The Parent has no outstanding
options, warrants, or other securities exercisable for or convertible into
Parent Common Stock.


(g)           The number of shares of Parent Common Stock to be issued and
outstanding at the Effective Time, and the allocation of those shares among the
Company’s and the Parent’s existing securities holders and others, is set forth
in the Disclosure Schedule.


(h)           Parent represents that at the time of Closing it will have no
assets or     liabilities other than that which is reflected in its audited
financial statements.


(i)           Parent represents that at the time of Closing it has taken all
necessary steps to comply with all applicable state and federal securities laws
and regulations and that, to the knowledge of the Parent, at the time of
Closing, there is no litigation, arbitration, governmental or other proceeding
(formal or informal), claim or investigation pending or threatened, with respect
to the Parents compliance with any and all applicable securities laws and
regulations.


7.2           Performance of This Agreement.  The execution and performance of
this Agreement and the issuance of stock contemplated hereby have been
authorized by the board of directors of Parent, and no approval of the Parents
shareholder is necessary therefore.


7.3           Financials.


(a)           True copies of the audited financial statements of the Parent for
the periods from January 1, 2005, through December 31, 2006, will have been
delivered by the Parent.  These statements have been examined and certified by
certified public accountants.  Un-audited Interim financial statements through
March 31, 2007, will have also been delivered to the Company.  Said financial
statements are true and correct in all material respects and present an accurate
and complete disclosure of the financial condition and earnings of the Parent
for the periods covered, in accordance with generally accepted accounting
principles applied on a consistent basis.
 

 
 
 

--------------------------------------------------------------------------------

 
(b)           All accounts receivable, if any, (net of reserves for doubtful
accounts) of the Parent shown on financial statement, and as incurred in the
normal course of business since that date, are collectible in the normal course
of business.


(c)           The Parent has good and marketable title to all of its assets,
business and properties including, without limitation, all such properties
reflected in the aforementioned balance sheet, except as disposed of in the
normal course of business, free and clear of any mortgage, lien, pledge, charge,
claim or encumbrance, except as shown on said balance sheet, and, in the case of
real properties, except for rights-of-way and easements which do not adversely
affect the use of such property.


7.4           Changes Since Date of Financial Statements.  Since the date of the
financial statements, except as disclosed in the Disclosure Schedule, there has
not been any material change in the financial position or assets of the Parent.


7.5           Accuracy of All Statements Made by Parent.  No representation or
warranty by the Parent in this Agreement, nor any statement, certificate,
schedule or exhibit hereto furnished or to be furnished by the Parent pursuant
to this Agreement, nor any document or certificate delivered to the Company or
the Shareholders pursuant to this Agreement or in connection with actions
contemplated hereby, contains or shall contain any untrue statement of material
fact or omits or shall omit a material fact necessary to make the statement
contained therein not misleading.


7.6           Full Disclosure.  No Information furnished by the Purchaser or the
Merger Sub to the Company or its representatives in connection with this
Agreement or otherwise in connection with the Merger contains any untrue
statement or material fact or omits to state a material fact necessary in order
to make the statements so made or information so delivered non-misleading.


7.7           Legality of Shares to be Issued.  The shares of common stock of
Parent to be delivered pursuant to this Agreement, when so delivered, will have
been duly and validly authorized and issued by Parent and will be fully paid and
non-assessable.


7.8           No Covenant as to Tax Consequences.  It is expressly understood
and agreed that neither Parent nor its officers or agents has made any warranty
or agreement, expressed or implied, as to the tax consequences of the
transactions contemplated by this Agreement or the tax consequences of any
action pursuant to or growing out of this Agreement.


7.9           No Approvals or Notices Required; No Conflicts with
Instruments.  The execution, delivery and performance of this Agreement by the
Parent and the Merger Sub, as applicable, and the consummation by them of the
transactions contemplated hereby and thereby will not (a) constitute a violation
(with or without the giving of notice or lapse of time, or both) of any
provision of law applicable to the Parent or the Merger Sub; (b) require any
consent, approval or authorization of any person, except (i) compliance of
applicable securities laws, and (ii) the filing of documents necessary to
consummate the Merger with the Florida Secretary of State; (c) result in a
default (with or without the giving of notice or lapse of time, or both) under,
or acceleration or termination of, with the creation of any party with the right
to accelerate, terminate, modify or cancel, any agreement, lease, note or other
restriction, encumbrance, obligation or liability to which the Parent or the
Merger Sub is a party or by which either of them is bound or by which any assets
of either of them are subject; or (d) conflict with or result in a breach of or
constitute a default under any provision of the Articles of Incorporation or
By-Laws of the Merger Sub or of the Parent.
 

 
 
 

--------------------------------------------------------------------------------

 
7.10                      SEC Documents.  The Parent has furnished the Company
with true and complete copies of its annual report on Form 10-KSB for the fiscal
year ended September 30, 2006, all Forms 8-K filed after the date of such Form
10-KSB, the quarterly report on Form 10Q-SB for the quarter ended December 31,
2006, and any proxy statement relating to any annual meetings of shareholders
for the past two years (collectively, the “SEC Documents”).  Each of the SEC
Documents complies in all material respects with the requirements of Exchange
Act, and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder.


ARTICLE VIII
COVENANTS OF THE COMPANY


8.1           Access to Information.  Parent and its authorized representatives
shall have full access during normal business hours to all properties, books,
records, contracts and documents of the Company, and the Company shall furnish
or cause to be furnished to Parent and its authorized representative all
information with respect to its affairs and business of the Company as Parent
may reasonably request.


8.2           Actions Prior to Closing.  From and after the date of this
Agreement and until the Closing Date, the Company shall not materially alter its
business.


ARTICLE IX
CONDITIONS PRECEDENT TO PARENT’S OBLIGATIONS


Each and every obligation of Parent to be performed on the Closing Date shall be
subject to the satisfaction of the Parent of the following conditions:


9.1           Truth of Representations and Warranties.  The representations and
warranties made by the Company in this Agreement or given on its behalf
hereunder shall be substantially accurate in all material respects on and as of
the Closing Date with the same effect as though such representations and
warranties had been made or given on and as of the Closing Date.
 

 
 
 

--------------------------------------------------------------------------------

 
9.2           Compliance with Covenants.  The Company shall have performed and
complied with all obligations under this Agreement which are to be performed or
complied with by them prior to or on the Closing Date, including the delivery of
the Closing documents specified hereafter.


9.3           Absence of Suit.  No action, suit or proceedings before any court
or any governmental or regulatory authority shall have been commenced or
threatened and, no investigation by any governmental or regulatory authority
shall have been commenced against the Company or any of the affiliates,
associates, officers or directors of any of them, seeking to restrain, prevent
or change the transactions contemplated hereby, or questioning the validity or
legality of any such transactions, or seeking damages in connection with any of
such transactions.


9.4           Receipt of Approvals, Etc.  All approvals, consents and/or waivers
that are necessary to effect the transactions contemplated hereby shall have
been received.


9.5           No Material Adverse Change.  As of the Closing Date there shall
not have occurred any material adverse change which materially impairs the
ability of the Company to conduct its business or the earning power thereof on
the same basis as in the past.


9.6           Accuracy of Financial Statement.  Parent and its representatives
shall be satisfied as to the accuracy of all balance sheets, statements of
income and other financial statements of the Company furnished to Parent
herewith.


9.7           Proceedings and Instruments Satisfactory; Certificates.  All
proceedings, corporate or otherwise, to be taken in connection with the
transactions contemplated by this Agreement shall have occurred and all
appropriate documents incident thereto as Parent may request shall have been
delivered to Parent.  The Company and the Shareholders shall have delivered
certificates in such detail as Parent may request as to compliance with the
conditions set forth in this Article 9.




ARTICLE X
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY


Each and every obligation of the Company and shareholders to be performed on the
Closing Date shall be subject to the satisfaction prior thereto of the following
conditions:


10.1                      Truth of Representations and Warranties.  The
representations and warranties of Parent contained in this Agreement shall be
true at and as of the Closing Date as though such representations and warranties
were made at and as of the transfer date.
 

 
 
 

--------------------------------------------------------------------------------

 
10.2                      Parent’s Compliance with Covenants.  Parent shall have
performed and complied with its obligations under this Agreement which are to be
performed or complied with by it prior to or on the Closing Date.


10.3                      Absence of Suit.  No action, suit or proceedings
before any court or any governmental or regulatory authority shall have been
commenced or threatened and, no investigation by any governmental or regulatory
authority shall have been commenced against Parent, or any of the affiliates,
associates, officers or directors of the Parent seeking to restrain, prevent or
change the transactions contemplated hereby, or questioning the validity or
legality of any such transactions, or seeking damages in connection with any of
such transactions.


10.4                      Receipt of Approvals, Etc.  All approvals, consents
and/or waivers that are necessary to effect the transactions contemplated hereby
shall have been received.


10.5                      No Material Adverse Change.  As of the Closing Date
there shall not have occurred any material adverse change which materially
impairs the ability of the Parent to conduct its business or the earning power
thereof on the same basis as in the past.


10.6                      Accuracy of Financial Statements.  The Company shall
be satisfied as to the accuracy of all balance sheets, statements of income and
other financial statements of the Parent furnished to the Company herewith.


10.7                      Proceedings and Instruments Satisfactory;
Certificates.  All proceedings, corporate or otherwise, to be taken in
connection with the transactions contemplated by this Agreement shall have
occurred and all appropriate documents incident thereto as the Company may
request shall have been delivered to the Company.  The Parent shall have
delivered certificates in such detail as the Shareholders may request as to
compliance with the conditions set forth in this Article 10.


ARTICLE XI
INDEMNIFICATION


The Company shall indemnify Parent for any loss, cost, expense or other damage
suffered by Parent resulting from, arising out of, or incurred with respect to
the falsity or the breach of any material representation, warranty or covenant
made by the Company herein.  Parent shall indemnify and hold the Company
harmless from and against any loss, cost, expense or other damage (including,
without limitation, attorneys’ fees and expenses) resulting from, arising out
of, or incurred with respect to, or alleged to result from, arise out of or have
been incurred with respect to, the falsity or the breach of any representation,
covenant, warranty or agreement made by Parent herein.
 
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE XII
SECURITIES ACT PROVISIONS


12.1                      Restrictions on Disposition of Shares.  The Company
covenants and warrants that it will advise its securities holders that the
Parent shares received by them a the Effective Time must be acquired for their
own account and not with the view towards the distribution thereof and that they
cannot dispose of such shares except (i) pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or (ii) in any other
transaction which, in the opinion of counsel, acceptable to Parent, is exempt
from registration under the Securities Act of 1933, as amended, or the rules and
regulations of the Securities and Exchange Commission thereunder.  In order to
effectuate the covenants of this sub-section, an appropriate endorsement will be
placed upon each of the certificates of common stock of the Parent at the time
of distribution of such shares pursuant to this Agreement, and stop transfer
instructions shall be placed with the transfer agent for the securities.


12.2                      Notice of Limitation Upon Disposition.  The Company is
aware that the shares exchanged pursuant to this Agreement will not have been
registered pursuant to the Securities Act of 1933, as amended; and, therefore,
under current interpretations and applicable rules, the shareholder will
probably have to retain such shares for a period of at least one year and at the
expiration of such one year period sales may be confined to brokerage
transactions of limited amounts requiring certain notification filings with the
Securities and Exchange Commission and such disposition may be available only if
the Parent is current in its filings with the Securities and Exchange Commission
under the Securities Act of 1933, as amended, or other public disclosure
requirements, and the other limitations imposed thereby on the disposition of
shares of the Parent.  Additionally, “affiliates” owning shares will be subject
to additional restrictions limiting sales.


12.3                      Limited Public Market for Common Shares.  The Company
acknowledges that the Parent’s Common Stock currently has a limited public
market in which the shares may be liquidated and there is no assurance that such
pubic market will grow or develop.


ARTICLE XIII
CLOSING


13.1                      Time.  The Closing of this transaction shall be
effective on such date set by the parties, on only after approval of the Merger
by the respective Boards or Directors, and Shareholders if applicable.  Such
date is referred to in this agreement as the “Closing Date.”  If the Closing of
the Merger does not occur by June 12, 2007, this Agreement and the obligations
of the parties to each other will terminate unless extended by them in writing.
 

 
 
 

--------------------------------------------------------------------------------

 
13.2                      Documents To Be Delivered by the Company.  At the
Closing the Company shall deliver to Parent the following documents:


(a)           A certificate signed by the President of the Company that the
representations and warranties made by the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on or given on and as of the
Closing Date and that the Company has performed and complied with all of their
obligations under this Agreement which are to be performed or complied with by
or prior to or on the Closing Date.


(b)           A copy of the by-laws of the Company certified by its secretary
and a copy of the certificate of incorporation of the Company.


(c)           Such other documents of transfer, certificates of authority and
other documents as Parent may reasonably request.


(d)           A certified copy of the duly adopted resolutions of the board of
directors and of the shareholders of the Company authorizing or ratifying the
execution and performance of this Agreement and authorizing or ratifying the
acts of its officers and employees in carrying out the terms and provisions
thereof.


13.3                      Documents To Be Delivered by Parent.  At the Closing
Parent shall deliver to the Company the following documents:


(a)           Certificates for the number of shares of common stock of Parent as
determined in Article 1 hereof.




(c)           A certified copy of the duly adopted resolutions of the board of
directors of Parent authorizing or ratifying the execution and performance of
this Agreement and authorizing or ratifying the acts of its officers and
employees in carrying out the terms and provisions thereof.


(d)           A certificate signed by the President of the Parent that the
representations and warranties made by the Parent in this Agreement are true and
correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on or given on and as of the
Closing Date and that the  Parent has performed and complied with all of their
obligations under this Agreement which are to be performed or complied with by
or prior to or on the Closing Date.




 
 

--------------------------------------------------------------------------------

 
13.4                      Documents for the appointment of new management and
the resignation of
current management.






ARTICLE XIV
TERMINATION AND ABANDONMENT


14.1                      This Agreement may be terminated and the transaction
provided for by this Agreement may be abandoned without liability on the part of
any part to any other, at any time before the Closing Date, or on a post closing
basis as provided previously herein:


(a)           By mutual consent of Parent and the Company;


(b)           By Parent if any of the conditions provided for in Article IX of
this Agreement have not been met and have not been waived in writing by Parent.


14.2                      By the Company if any of the conditions provided for
in Article X of this Agreement have not been met and have not been waived in
writing by the Company.


In the event of termination and abandonment by any party as above provided in
this Article, written notice shall forthwith be given to the other party, and
each party shall pay its own expenses incident to preparation for the
consummation of this Agreement and the transactions contemplated hereunder.


ARTICLE XV
MISCELLANEOUS


15.1                      Notices.  All notices, requests, demands and other
communications hereunder shall be deemed to have been duly given, if delivered
by hand or mailed, certified or registered mail with postage prepaid:


(a)           If to the Company, to Mark A. Libratore, at  2979 SE Gran Park
Way, Stuart, Florida 34997, or to such other person and place as the Company
shall furnish to Parent in writing; or


(b)           If to Parent, to Rubin Rodriguez, c/o Nathan W. Drage, P.C., 4766
Holladay Blvd., Holladay, Utah 84117, or to such other person and place as
Parent shall furnish to Company in writing.


15.2                      Announcements.  Announcements concerning the
transactions provided for in this Agreement by either the Company or Parent
shall be subject to the approval of the other in all essential respects, except
that the approval of the Company shall not be required as to any statements and
other information which Parent may submit to its shareholders.
 
 
 
 

--------------------------------------------------------------------------------

 


           15.3                      Default.  Should any party to this
Agreement default in any of the covenants, conditions, or promises contained
herein, the defaulting party shall pay all costs and expenses, including a
reasonable attorney’s fee, which may arise or accrue from enforcing this
Agreement, or in pursuing any remedy provided hereunder or by the statutes of
the State of Nevada, United States of America.


15.4                      Assignment.  This Agreement may not be assigned in
whole or in part by the parties hereto without the prior written consent of the
other party or parties, which consent shall not be unreasonably withheld.


15.5                      Successors and Assigns.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and assigns.


15.6                      Holidays.  If any obligation or act required to be
performed hereunder shall fall due on a Saturday, Sunday or other day which is a
legal holiday established by the State of Nevada, such obligation or act may be
performed on the next succeeding business day with the same effect as if it had
been performed upon the day appointed.


15.7                      Computation of Time.  The time in which any obligation
or act provided by this Agreement is to be performed is computed by excluding
the first day and including the last, unless the last day is a holiday, in which
event such day shall also be excluded.


15.8                      Governing Law and Venue.  This Agreement shall be
governed by and interpreted pursuant to the laws of the State of Nevada.  Any
action to enforce the provisions of this Agreement shall be brought in a federal
or state court of competent jurisdiction within the State of Nevada and in no
other place.


15.9                      Partial Invalidity.  If any term, covenant, condition
or provision of this Agreement or the application thereof to any person or
circumstance shall to any extent be invalid or unenforceable, the remainder of
this Agreement or application of such term or provision to persons or
circumstances other than those as to which it is held to be invalid or
unenforceable shall not be affected thereby and each term, covenant, condition
or provision of this Agreement shall be valid and shall be enforceable to the
fullest extent permitted by law.


15.10                      No Other Agreements.  This Agreement constitutes the
entire Agreement between the parties and there are and will be no oral
representations which will be binding upon any of the parties hereto.
 
 
 
 

--------------------------------------------------------------------------------

 


15.11                      Rights are Cumulative.  The rights and remedies
granted hereunder shall be in addition to and cumulative of any other rights or
remedies provided under the laws of the State of Nevada.


15.12                      Waiver.  No delay or failure in the exercise of any
power or right shall operate as a waiver thereof or as an acquiescence in
default.  No single or partial exercise of any power or right hereunder shall
preclude any other or further exercise thereof or the exercise of any other
power or right.


15.13                      Survival of Covenants, Etc.  All covenants,
representations, and warranties made herein to any parties or in any statement
or document delivered to any party hereto, shall survive the making of this
Agreement and shall remain in full force and effect until the obligations of
such party hereunder have been fully satisfied.


15.14                      Further Action.  The parties hereto agree to execute
and deliver such additional documents and to take such other and further action
as may be required to carry out fully the transaction(s) contemplated herein.


15.15                      Amendment.  This Agreement or any provision hereof
may not be changed, waived, terminated or discharged except by means of a
written supplemental instrument signed by the party or parties against whom
enforcement of the change, waiver, termination, or discharge is sought.


15.16                      Headings.  The descriptive headings of the various
Sections or parts of this Agreement are for convenience only and shall not
affect the meaning or construction of any of the provisions hereof.


15.17                      Counterparts.  This agreement may be executed in two
or more partially or fully executed counterparts, each of which shall be deemed
an original and shall bind the signatory, but all of which together shall
constitute but one and the same instrument, provided that Parent shall have no
obligations hereunder until all Company’s Shareholders have become signatories
hereto.


IN WITNESS WHEREOF, the parties hereto executed the foregoing Acquisition
Agreement as of the day and year first above written.


THE PARENT:
LIBERATOR MEDICAL HOLDINGS, INC.


By: ________________________________
Rubin Rodriguez, President




THE COMPANY:
LIBERATOR MEDICAL SUPPLY, INC.


By: ________________________________
Mark Libratore, President

